               Case 1:19-cv-01653-JDP Document 15 Filed 08/21/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9                                     SACRAMENTO DIVISION
10
                                                     )       Case No.: 1:19-cv-01653
11   SONIA AMADOR,                                   )
                                                     )       STIPULATION AND ORDER FOR AN
12                  Plaintiff,                       )       EXTENSION OF TIME
                                                     )
13        vs.                                        )       ECF No. 13
     ANDREW SAUL,                                    )
14   Commissioner of Social Security,                )
                                                     )
15                                                   )
                    Defendant.                       )
16                                                   )
17
18          Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the
19   parties, through their respective counsel of record, that the time for Defendant to respond to
20   Plaintiff’s Confidential Letter Brief be extended by 45 days from July 17, 2020, up to and
21   including August 31, 2020. This is Defendant’s first extension, and Plaintiff previously
22   requested an extension of time in which to submit her Letter Brief.
23          Defendant requests additional time because the currently assigned attorney is out on
24   extended leave. Defendant respectfully requests the time so that the case may be re-assigned and
25   the new attorney can have sufficient time to carefully review the record and Plaintiff’s issues.
26   Defendant apologizes to the Court and to Plaintiff for missing the July 17, 2020 response date.
27          The parties further stipulate that the Court’s Scheduling Order shall be modified
28   accordingly.


                                                         1
             Case 1:19-cv-01653-JDP Document 15 Filed 08/21/20 Page 2 of 3



 1
 2                                      Respectfully submitted,
 3
     Dated: August 3, 2020              /s/ Jonathan Pena
 4                                      (*as authorized via e-mail on August 3, 2020)
                                        JONATHAN PENA
 5                                      Attorney for Plaintiff
 6
     DATED: August 3, 2020              McGREGOR W. SCOTT
 7                                      United States Attorney
                                        DEBORAH LEE STACHEL
 8                                      Regional Chief Counsel, Region IX
 9                                      Social Security Administration

10                                By:   /s/ Geralyn Gulseth
                                        GERALYN GULSETH
11                                      Special Assistant U.S. Attorney
12                                      Attorneys for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
                Case 1:19-cv-01653-JDP Document 15 Filed 08/21/20 Page 3 of 3



 1                                                  ORDER
 2            Per the parties’ stipulation, it is hereby ordered that defendant shall have an extension, up
 3   to and including August 31, 2020, to respond to plaintiff’s confidential letter brief.
 4
 5   IT IS SO ORDERED.

 6
 7   Dated:      August 20, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        3
